Citation Nr: 0312093	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from November 1966 
to October 1968.

This appeal arises from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied a claim for an increased 
evaluation for lumbosacral strain.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

The veteran testified before the undersigned member of the 
Board in May 2000 and again in February 2003.

In July 2000, the Board remanded the claim to the RO for 
additional development.

In his substantive appeal, the veteran asserted that he has 
sexual impairment secondary to his service-connected back 
disability.  This is referred to the RO for appropriate 
action.  A March 1998 VA electromyography study showed that 
S1/S2 myotomal distribution was affected on the right.  
Moreover, the veteran has testified that he had right-foot 
drop and a recent chiropractic examination report reflects 
right plantar flexion weakness.  This is also referred to the 
RO for consideration of service connection for right foot 
disability on a secondary basis.  


REMAND

The most recent VA compensation and pension examination was 
conducted in March 1999.  The veteran testified as to 
worsening low back symptoms and he recently submitted a 
chiropractic report that reflects increased symptomatology.  
Therefore, prior to adjudication, the veteran should be 
afforded a VA examination.  See Snuffer v. Gober, 10 Vet App. 
400 (1997); Caffrey v Brown, 6 Vet App 377, 381 (1994).  

Moreover, during the course of the appeal, VA substantively 
revised the rating criteria for intervertebral disc syndrome.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  VAOPGCPREC 3-2000.  As such, VA must consider the 
claim pursuant to the former criteria during the course of 
the entire appeal, and since September 23, 2002, under the 
revised criteria, applying whichever is more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be scheduled for 
an appropriate examination or 
examinations to determine the current 
severity of his lumbosacral strain with 
intervertebral disc syndrome.  All 
clinical findings, including orthopedic 
and neurologic, should be reported.  The 
examiner(s) must comment on the extent of 
all pathology in the low back, including 
radiculopathy involving one or both lower 
extremities.  The examiner(s) must also 
comment on whether intervertebral disc 
syndrome has been incapacitating for a 
total duration of at least six weeks in 
the last 12 months.  In order to assist 
the examiner(s) in providing the 
requested information, the claims folder 
should be made available and reviewed 
prior to the examination.

2.  After the above development, the RO 
should review the claim for an increased 
rating for the low back disorder and 
reflect consideration of (1) the old and 
new rating criteria of Diagnostic Code 
5293; (2) an extraschedular rating; and, 
(3) the tenets of DeLuca v. Brown, 8 Vet. 
App. 202, 206-207 (1995).  The veteran 
and his representative should be kept 
fully informed of the reasons and basis 
for any decision that is made.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

No action is required of the veteran until notified.  The 
purpose of this remand is to procure clarifying data and to 
ensure due process of law.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


